Cook, J.,
dissenting. I must respectfully dissent on two points. First, though I agree with the majority’s conclusion that Guthrie may not use Civ.R. 60(B)(2) to vacate his paternity judgment, I interpret the rule differently. Second, I differ with the court’s conclusion that R.C. 3111.16 authorizes the relief the court grants.
I
I cannot join the syllabus of the majority as I think its interpretation of Civ.R. 60(B)(2) eliminates certain putative fathers who could qualify for relief.
The reasoning of the opinion is that because courts have accepted genetic testing evidence in paternity actions for years, such evidence cannot now, under any circumstance, constitute newly discovered evidence. But, just because the technology is not “newly discovered” does not mean that a particular putative father may not show evidence of circumstances that objectively impeded his ability to secure accurate, timely test results. The term “newly discovered” in the rule refers, of course, to discovery by the movant.
In this case, it is undisputed that Guthrie, but for his own neglect, could have presented the genetic test results in a timely manner.
II
Having properly denied Guthrie Civ.R. 60(B) relief, the majority concludes that he can nonetheless resort to R.C. 3111.16 to vacate the judgment. Neither the parties nor the lower courts cited R.C. 3111.16 as a source of relief here. Nevertheless, the majority concludes that this statute provides continuing jurisdiction to vacate paternity judgments. I believe this conclusion is wrong.
R.C. 3111.16 provides, in relevant part: “The court has continuing jurisdiction to modify or revoke a judgment or order issued under sections 3111.01 to 3111.19 of the Revised Code to provide for future education and support and a judgment or order issued with respect to matters listed in divisions (C) and (D) of section 3111.13 and division (B) of section 3111.15 of the Revised Code.” (Emphasis added.) R.C. 3111.13(C) and (D) deal with aspects of support, custody, and visitation. R.C. 3111.15(B) provides support payment options.
Thus, R.C. 3111.16 allows courts that order support, custody, or visitation as part of a paternity determination, continuing jurisdiction to modify those aspects of the order. It does not provide the court with continuing jurisdiction to vacate the paternity judgment itself. An adjudicated father who seeks to vacate such a *446judgment can do so only by complying with the standards and time limits set forth in Civ.R. 60(B) and GTE Automatic Elec., Inc. v. ARC Industries, Inc. (1976), 47 Ohio St.2d 146, 1 O.O.3d 86, 351 N.E.2d 113.
Moreover, an adjudicated father may not use tardy evidence of non-paternity as a factor justifying modification of support under R.C. 3111.16. Such evidence is of no moment once there is a valid and final judgment of paternity; an adjudicated father’s legal duty of support continues throughout the child’s minority. Singer v. Dickinson (1992), 63 Ohio St.3d 408, 414, 588 N.E.2d 806, 811.
The majority here cites Singer, supra, as support for its conclusion that final judgments establishing paternity can be challenged later under R.C. 3111.16. Singer does not support this position. In that case, we concluded that, based on the plain language of R.C. 3111.13(C) and 3111.16, a court retains jurisdiction over an order allocating a dependency exemption in a paternity action (an aspect of support), not over the judgment of paternity itself. Singer, 63 Ohio St.3d at 413, 588 N.E.2d at 810. The language quoted by the majority as support for its position must be put in context to be properly understood. “It has long been recognized in Ohio that a court retains continuing jurisdiction over its orders concerning the custody, care, and support of children * * *. * *• * A child affected by such an order is considered a ward of the court, which may always reconsider and modify its rulings when changed circumstances require it during the child’s minority.” (Emphasis added.) Id. at 413-114, 588 N.E.2d at 810-811.
Though the practical result in this and similar cases seems harsh, this court has previously elevated finality over perfection in paternity actions. In Strack v. Pelton (1994), 70 Ohio St.3d 172, 637 N.E.2d 914, we affirmed the denial of Strack’s Civ.R. 60(B) motion due to his failure to present genetic evidence within the time allowed by the rule. We upheld the judgment of paternity despite the fact that the genetic evidence proved conclusively that Strack was not the father. We recognized that our decision “declare[d] as static a state of facts that reliable scientific evidence contradicted].” Id. at 175, 637 N.E.2d at 916. We justified our conclusion by saying, “ ‘Finality requires that there be some end to every lawsuit, thus producing certainty in the law and public confidence in the system’s ability to resolve disputes. Perfection requires that every case be litigated until a perfect result is achieved. For obvious reasons, courts have typically placed finality above perfection in the hierarchy of values.’ ” Id. at 175, 637 N.E.2d at 916, quoting Knapp v. Knapp (1986), 24 Ohio St.3d 141, 144-145, 24 OBR 362, 364, 493 N.E.2d 1353, 1356. We further emphasized that “[flinality is particularly compelling in a case involving determinations of parentage.” (Emphasis added.) Id.
*447And in Gilbraith v. Hixson (1987), 32 Ohio St.3d 127, 512 N.E.2d 956, this court analyzed the application of res judicata to paternity judgments. In that case, we found that no provision of R.C. Chapter 3111, expressly or by implication, excluded the application of the doctrine from parentage actions, and that the same public policy supporting its application generally, applied just as forcefully in such cases. Id. at 130, 131, 512 N.E.2d at 960, 961. We held, “the policy of this state requires, in sum, that the parent-child relationship be shielded from the unsettling effects of further judicial inquiry, and that relitigation of parentage be barred, as a general rule, in any subsequent actions, including those initiated under R.C. Chapter 3111.” Id.
This majority decision contradicts Strack, Gilbraith, and the important principles of finality guarded by Civ.R. 60(B) and GTE Automatic. It is cold comfort that the misconstruction is done in the interest of achieving a “more just” result in this particular case.